Order entered September 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00170-CV

                                   ERIC DRAKE, Appellant

                                                V.

                         CARMEN SIFUENTES, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-03940

                                            ORDER
       We DENY appellant’s August 27, 2013 amended motion for reconsideration of his

request for the production of the audio-tape recordings.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE